 S.CALIF. DISTRICT COUNCIL OF HOD CARRIERS, ET AL.303'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in older to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Dairy, Bakery and Food'Workers Union, Local 379, Retail, Wholesale, and Department Store Union,AFL-CIO, as the exclusive representative of all our employees in the appropriate-unitdescribed below.WE WILL NOT in any like or ielated manner interfere with, restrain, or coerce-employees in the exercise of their rights guaranteed in Section 7 of the Act exceptto the extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized in Sec-tion 8(a)(3) of the Act, as modified by the Labor-Management Reporting and:Disclosure Act of 1959.WE WILL bargain collectively, upon request, with the Dairy, Bakery and Food,Workers Union, Local 379, Retail, Wholesale and Department Store Union,.AFL-CIO, as the exclusive bargaining representative of all our employees in theappropriate unit described below with respect to rates of pay, wages, hours of-employment, and other terms and conditions of employment, and, if an agree-ment is reached, embody such understanding in a signed contract.The appropriate unit is:All production and maintenance employees and driver-salesmen at theeAllen Milk Company's plant, excludingallmanagers,owners, dairy store.employees, and all guards, professional employees,and supervisors as.defined in the Act.AllenMilk Company's lease drivers (brokers) aredriver-salesmen and employees within themeaningof the certified appro-priate unit and the Act.ALLEN MILK COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,.and must notbe altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Room 2023,.Federal OfficeBuilding,550 Main Street, Cincinnati, Ohio, Telephone No. 684-3627-Southern California District Council of Hod Carriers andLaborers,and Gunite Workers Local No.345 and Its Representa-tive,Mr. Frank Saver,Secretary-Treasurer[Swimming PoolGunite Contractors Group and all of its Members]-andGoldingand Jones,Inc., for the Association and all its Members.Cases-Nos. 21-CB-1938 and 21-CC-641.April 21,1966SUPPLEMENTAL DECISION AND ORDEROn October 8, 1963, the Board issued a Decision and Order in theabove-entitled proceeding,' finding that the Respondents had violatedSection 8(b) (4) (ii) (A) and (3) of the National Labor RelationsAct, as amended.The Board initially found that paragraphs IB and1144 NLRB 948,Members Fanning and Jenkins not participating.158NLRB No. 28. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDIG of the contract submitted by the Respondents to the employers,although within the scope of Section 8(e) of the Act, were exemptfrom the proscriptions of that section by the construction industryproviso .2 Relying on its decision inColson and Stevens ConstructionCo., Inc.,3the Board concluded that the Respondents violated Sec-tion 8(b) (4) (ii) (A) by coercing the employers to sign a contractincluding these clauses.The Board further found that paragraphIIIB of the proposed contract was unlawful under Section 8(e) andthat the Respondents' coercive conduct to obtain this clause alsoviolated Section 8(b) (4) (ii) (A).Finally, the Board found that theRespondents violated Section 8(b) (3) by insisting that these threeclauses,which the Board held were nonmandatory subjects of bar-gaining, be included in the proposed contract.The Board has further considered the matter and concludes thatthe Respondents' use of proscribed means to compel the inclusion ofparagraph IIIB in the contract violated Section 8 (b) (4) (ii) (A) ;and that their insistence that this paragraph be included in the con-tract violated Section 8(b) (3).However, on reconsideration, and forthe reasons stated below, we do not believe that the Respondents haveotherwise violated the Act.1.Paragraph, IBParagraph IB reads as follows;-All Gunite work performed by Contractors, and all servicesrendered 'for the Contractors or subcontractors, herein defined,by any workman covered by the terms of this agreement, shallbe rendered in accordance with each and all of the terms andprovisions hereof.In its original Decision, the Board found that this clause was withinthe scope of Section 8 (e).Reading paragraph IB, in the context ofother clauses in the contract, the Board concluded that it requiredsignatory employers to cease doing busines with nonsignatory con-tractors who failed to apply the terms of the contract to their ownemployees, and it therefore was for a cease-doing-business objectwithin the meaning of Section 8 (e).However, the Board furtherconcluded that paragraph IB related to the contracting or subcon-tracting of construction work at a project site and therefore camewithin the terms of the proviso of Section .8 (e),4 but that under, therule, in.Colson and Stevens,the Respondents could not coerce theemployers into agreeing to a clause lawful only, by virtue of the 8 (e)n These and the other clauses involved in this proceeding are quoted below. -_a 137 NLRB 1650,enforcement denied 323F. 2d 422 (C A. 9).-FormerMemberLeedom dissented on this,issue and would have foundthat;paragraphIB was not exempt from Section 8(e) under the construction industry proviso(SouthernCalifornia District Council of Hod Carriers and Labo,ers and Guncte Workers-Local No.3$6, et al.,144 NLRB 978, 982, footnote 7). S. CALIF. DISTRICT COUNCIL OF HOD CARRIERS, ET AL.305proviso.The Board accordingly found that the Respondents' coer-cive conduct for an object of obtaining a contract including para-graph IB violated Section 8(b) (4) (ii) (A).The first proviso to Section 8(e) exempts from the terms of thatsection agreements "in the construction industry relating to the con-tracting or subcontracting of work to be done at the -site of the con-struction, alteration, painting, or repair of a' building structure orother work."Paragraph IB applies to the "contracting or subcon-tracting of work," and the agreement here covers gunite work whichthe record shows is an aspect of the construction of swimming pools..It is true that paragraph IB does not expressly restrict its applica-tion to work done at the construction site.But the Board has heldthat this fact alone does not require the conclusion that the clauseexceeds the limitations of the construction industry proviso so longas the clause otherwise meets the proviso requirements and there isno showing that the parties intended the clause to apply, or that ithad, in fact, been applied to offsite work.5As there is no such show-ing respecting paragraph IB, we reaffirm our original funding thatthis paragraph is protected by the 8(e) proviso.,InNortheastern Indiana Building and Construction Trades Council(Centlvvre Village Apartments),7decided after the original decisionin the instant case, the Board announced that it would adhere tovarious court decisions rejecting the rationale inColson and Stevens,and it there held that coercion of an employer to obtain a clause law-ful only by virtue of the 8(e) proviso does not violate Section 8(b)(4) (A).As we have found that paragraph IB is within the protec-tion of the 8(e) proviso, we find that the Respondent's coercive con-duct to obtain this clause did not violate Section 8(b) (4) (ii) (A) 8We have already noted that the Board, in the original decision, alsofound that Respondents violated Section 8(b) (3) by insisting thatparagraph IB be included in the proposed agreement.InternationalHod Carriers, Building and Common Laborers Union of America,Local #1082, etc.In(E. L. Boggs Plastering Company),9which was5 Bay Counties District Council of Carpenters,AFL-CIO, etat.[Wilbur F. Disney,d/b/a Disney Roofing andMaterialCompany](Jones and Jones, Inc.),154 NLRB 1598;Los Angeles Building and Construction Trades Council(Fowler-KenworthyElectric Co.,etal.),151 NLRB770;Orange Belt District Council of PaintersNo. 48, AFL-CIO (Tri-County Chapter, Painting&Decorating Contractors of America,Inc.),152 NLRB 1136.6 In its original decision the Board foundthatthe delivery of materials to a construc-tion site was not encompassed by paragraph IB and that the clause did not lose its provisoprotection because it included such deliveries.7148 NLRB854, enforcement denied on other grounds, 352 F. 2d 696(C.A.D.C.).8 In view of this conclusion we find it unnecessary to reach Respondents'contention thatparagraph IB is a "work-standards"clause which is outside the scope of Section 8(e).Cf.OrangeBelt District Council of Painters#48, AFL-CIO, etc. (Calhoun Drywall Com-pany),153 NLRB 1196.150NLRB 158.221-731-67-vol. 158-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso decided since the original decision in this case, the Board statedthat it would be "anomalous" to hold that union conduct, lawfulunder Section 8 (b) (4) (A) because for an object of obtaining a clauseprotected by the 8(e) proviso, nonetheless constituted a refusal tobargain under Section 8(b) (3).This reasoning is equally appli-cable here, and we shall therefore dismiss the complaint insofar as italleges that the Respondents violated Section 8(b) (3) by insistingthat paragraph IB be included in the contract.2.Paragraph IIIBParagraph IIIB provides :If a signatory Contractor is performing work on a job as a sub-contractor during the construction of which such job is declaredunfair by a Central Labor Council, or by a Building and Con-struction Trades Council, and the work thereon is stopped forthat reason, neither the Council nor any of the signatory Unionsshall be deemed to have violated this Agreement if during theperiod of said stoppage of work the workmen covered by thisAgreement fail to perform their work on said job for theContractors.The Board originally found that paragraph IIIB was within thescope of Section 8(e); that the clause was not made lawful by theconstruction industry proviso to Section 8 (e) because it did not, byits terms, deal with the contracting or subcontracting of the work;and that the Respondents violated Section 8(b) (4) (ii) (A) by coerc-ing the employers to agree to paragraph IIIB, and Section 8 (b) (3) byinsisting that such clause be included in the contract.We initially affirm our original finding that paragraph IIIB iswithin the scope of Section 8 (e).By providing that the signatoryunions shall not be deemed in violation of the contract if employeesrefuse to work on jobs, declared unfair by the General Labor Councilor by the Building and Construction Trades Council, the clause, ineffect, requires the Employers to cease doing business with otheremployers who are objectionable to the unions.This is so because,as a practical matter, there is no distinction between an employeragreeing that he will not do business with an employer objectionableto the union and his agreeing that the union will not be in breach ofits contract if employees refuse to work on a job because of the pres-ence of an objectionable employer.10We also find that paragraphIIIB is not protected by the proviso to Section 8(e) under the rule10 See LosAngeles Mailers Union No. 9, I.T.U. (Hillbro Newspaper Printing Company,Division of Hearst Publishing Company, Inc.),135 NLRB 1132, enfd.,311 F. 2d 121(C.A.D.C.) ;Truck Drivers&Helpers Local Union No. 728, I.B.T., etc.(Brown TransportCorp.),140 NLRB1436, enfd.In relevant part, 334 F.2d 539(C.A.D.C.),cert. denied 368U.S. 916. S. CALIF. DISTRICT COUNCIL OF HOD CARRIERS, ET AL.307stated inMuskegon Bricklayers Union #5, Bricklayers, Masons andPlasterers International Union of America (AFL-CIO) (GreaterMuskegon General Contractors Association).11In that case, theBoard held that the construction industry proviso was not intendedto protect contract clauses which sanctioned private economic actionto enforce 8(e) provisions which are otherwise lawful under theproviso.The Board there noted that although strike action to obtaina lawful clause under the 8(e) proviso was lawful underCentlitire,the legislative history made it plain that such clauses could be enforcedonly by lawsuits and not by strikes and other economic action pro-scribed by Section 8(b) (4) (B).12Since the clause inMuskegonembodied employer consent to a work stoppage in the event of non-compliance with a secondary provision limiting subcontracting at thejobsite, the Board concluded that to uphold such a clause wouldcondone "the very self-help action in support of a construction site`hot cargo' clause that Congress clearly intended to prohibit." 13TheBoard accordingly held there that a clause containing such self-enforcement provisions loses the protection of the 8(e) provisobecause its effect would be to, sanction conduct which is prohibitedby the statute.We believe that this reasoning also requires the conclusion thatparagraph IIIB is not protected by the construction industry proviso.Paragraph IIIB deprives the employers of their right to resort tootherwise available administrative and judicial remedies for viola-tions of the contract based on their employees' refusal to work onjobs with objectionable employers.Thus, paragraph IIIB permitsemployees to refuse to work with impunity in order to remedy breachesof the contract by the employers and, like the clause inMuskegon,itseffectwould be to sanction conduct which is prohibited by thestatute.14Since paragraph IIIB is unlawful under Section 8(e), wefind, for the reasons stated in the original decision, that the Respond-ents' coercive conduct to obtain such clause violated Section 8(b)(4) (ii) (A) and that its insistence that such clause be included inthe contract violated Section 8(b) (3).1 1152 NLRB360,Member Fanning dissenting.See also Local217,United Associationof Journeymen and Apprentices of the Plumbingand PipefittxngIndustryof the U.S. andCanada, AFL-CIO, et at.(The Carvel Company),152 NLRB1672, Member Fanning con-curring in part and dissenting in part ;Ets-Hokin Corporation,154 NLRB 839, Mem-ber Fanning concurringin part and dissenting in part.12N.L.R.B. v. International Brotherhood of Electrical Workers,Local Union No. 68$,AFL-CIO (Merchandise Properties,Inc.),359F. 2d 385(C.A. 6) ; also see citations infootnote9 on the Board's decision inMuskegon.152 NLRB360, 365.In view of our reliance onMuskegonin findingthatparagraph IIIB is not protectedby the proviso,we need not reach the question whether, as the Board found in its originaldecision,the clause was outside the scope of the proviso because it did not deal with thecontracting or subcontracting of work.Cf.The Carvel Company, supra,footnote 12. 308DECISIONS OF NATIONAL LABOR RELATIONS. BOARD3.Paragraph IG :Paragraph IG provides as follows :Where a subcontractor or his subcontractor is delinquent, asshown by the Contract Status Book, the defaulting subcontrac-tor shall either pay the amount due within twenty-four (24)hours, excluding Saturdays, Sundays and holidays, or the generalContractor shall be required to remove the subcontractor fromthe job.On jobs where the general Contractor fails to removesaid subcontractor, the Union shall have the right to take economicaction against the general Contractor, unless suitable arrange-ments to settle the delinquency are made by the general Con-tractor with the Administrative Office.On short jobs of lessthan three (3) days' duration, the subcontractor shall be requiredto pay such delinquent amounts to the Fund Administrative Officewithin eight (8) working hours or his men shall be removed fromthe job.Where any Contractor or subcontractor is not currentin his fringe benefit payments, it shall not be a violation of thisagreementfor the Union to refuse to furnish men to that Con-tractor or subcontractor, whichever is in default.The Board, in its earlier decision, found that paragraph IG waswithin the ambit of Section 8(e) because it required the employers toceasedoing business with subcontractors who are delinquent in theirfringe benefit contributions.15The Board further found that althoughthis clause was protected by the construction industry proviso toSection 8(e), underColson and Stevensthe Respondents' threats toobtain paragraph IG violated Section 8(b) (4) (ii) (A).The Boardalso found that the Respondents' insistence that paragraph IG beincluded in the contract violated Section 8(b) (3) because, like para-graph IB, this clause dealt with terms and conditions of employmentof employees of employers other than those signatory to the contract.We note at the outset that paragraph IG permits the Respondents"'to take economic action against the general Contractor" and "torefuse to furnish men to that Contractor or subcontractor" in theevent that the clause is violated. It would thus appear that undertheMuskegonrule paragraph IG is not protected by the 8(e) provisoas the Respondents have reserved their right to enforce the clauseby means of self-help.However, we find it unnecessary to reach theMuskegonissue because, wholly apart from the question of whetherthe protection of the proviso might otherwise apply, we are not pre-pared on the record made in this case to find that the Respondents'15 Although paragraph IG does not state explicitly that the subcontractor's default relatesto fringe benefits payments, read in light of paragraph IF, which refers specifically tothe payment of fringe benefits,it is apparent that paragraph IG also encompasses suchdelinquencies. S. CALIF. DISTRICT COUNCIL OF HOD CARRIERS, ET AL.309action in seeking to coerce the employers to agree to paragraph IGwas unlawful under Section 8(b) (4) (ii) (A) for the followingreasons.Paragraph IG provides, in substance, that where a subcontractoris delinquent in paying fringe benefits to his employees, the signatorygeneral contractor must remove such contractor from the job and thatif the subcontractor is not removed from the job, the'unions maytake economic action against the general contractor unless the generalcontractor makes suitable arrangements to settle the delinquency. Intwo recent cases,Los Angeles Building & Construction Trades Coun-cil, et al. [Portofino Marina] (Jones and Jones, Inc.)16andCementMasons Local Union No. 97, AFL-CIO [Interstate Employers, Inc.](Jones and Jones, Inc., and Interstate Employers, Inc.,)17 the Boardrefrained from passing on the validity under Section 8(e) of theclause identical with paragraph IG on the grounds that the languageof those clauses was confusing and its intent unclear.The Board inthe more recently decidedCalhoun Dry Wallcase,supra,considereda clause requiring a general contractor to guarantee payment by sub=contractors of fringe benefit premiums which was similar in certainrespects to paragraph IG.After a reopened hearing, held at thedirection of the Court of Appeals for the District of Columbia,", atwhich additional evidence was received, including the text of thevarious agreements and declarations of trust establishing the unionvacation and insurance trust fund, the Board, inCalhoun,found thatthe fringe benefit clause there was secondary and therefore withinthe scope of Section 8(e) rather than primary and outside its scope.This decision was based in large part on the specific provisions ofthose agreements and declarations of trust.Here, while paragraphVIII of the agreement between the parties requires the signatoryemployers to pay certain sums into the Laborers' Health and WelfareTrust Fund and binds them to the terms of the Laborers' Health andWelfare Trust Agreement for Southern California and all amend-ments thereto, the record contains no copies of these agreements. Inthe absence of such evidence, the present record does not afford anadequate basis for predicating a finding that paragraph IG is withinthe scope of Section 8(e).Further, in view of the fact that thisproceeding has been pending before the Board for such a considerableperiod of time,19 it would not effectuate the policies of the Act to16 150 NLRB 1590.17149NLRB 1127.18 Orange Belt District Council of PaintersNo. 48,AFL-CIO,at al. (Calhoun DrywallCo.) v. N.L.R.B.,328 F.2d 534(C.A D.C.),remanding139 NLRB 383.19Theinitial charges were filed on August 17, 1962,and the complaintissued on Novem-ber 13, 1962. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDremand this proceeding for a further hearing 20We shall thereforedismiss the complaint insofar as it alleges that the Respondentsviolated Section 8 (b) (4) (ii) (A) with respect to paragraph IG. Sincewe have dismissed the 8(b) (4) (ii) (A) allegations respecting para-graph IG, we shall, for the reasons stated above, also dismiss the com-plaint insofar as it alleges that the Respondent violated Section8(b) (3) by insisting on the inclusion of paragraph IG in the contract.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby vacates itsOrder of October 8, 1963 [144 NLRB 978, 992-993], and hereby adoptsas its Order the Recommended Order of the Trial Examiner, andorders that the Respondent, Southern California District Council ofHod Carriers and Laborers, and Gunite Workers Local No. 345, theirofficers,agents, and representatives, and Frank Saver, secretary-treasurer of the local, shall take the action set forth in the Trial Exam-iner's Recommended Order, as so modified :1.Delete paragraphs 1(b) and 1(c) of the Trial Examiner's Recom-mended Order and substitute the following :"(b) Enforcing, applying, or attempting to enforce or apply,article III, paragraph B, of the contract executed by the employersherein as a consequence of the Respondents' unfair labor practicesfound herein."(c)Refusing to bargaining by insisting on the inclusion of articleIII, paragraph B, in the contract."(d) In any like or related manner, refusing to bargain by insist-ing on the inclusion of any unlawful clause in the contract."2.Substitute the following for paragraph 2 (a) of the RecommendedOrder :"(a)Notify Fiesta, Superior, and Four Star that the Respondentswill not insist on inclusion in a collective-bargaining contract of theprovisions contained in article III, paragraph B, of the contractexecuted by said employers and that they will not enforce or apply,or attempt to enforce or apply, that provision of the said contract."3.Delete the second indented paragraph from the notice attachedto the Intermediate Report and substitute the following :WE WILL NOT enforce or apply, or attempt to enforce or apply,article III, paragraph B, of the contract heretofore entered intoby us with the above-named Employers.70 SeeMeat and Highway Drivers,etc.,Local UnionNo. 710,Intl.Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America(Wilson & Co.)v.N.L.R.B.,348 P 2d 803 (C A.D.C.). ATLANTA GAS LIGHT COMPANY311WE WILL NOT refuse to bargain by insisting on the inclusionof article III, paragraph B, in the contract.WE WILL NOT in any like or related manner refuse to bargainby insisting on the inclusion of any unlawful clause in thecontract.IT Is FURTHER ORDERED that the complaint herein be dismissed inso-far as it alleges violations with respect to Section 8(b) (3) and (4)(ii) (A) other than those found herein.MEMBER FANNING took no part in the consideration of the aboveSupplemental Decision and Order.Atlanta Gas Light CompanyandGeneral Teamsters Local 528,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 10-IBC-6556.April 21, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held at Augusta, Georgia,on February 3, 1966, before Hearing Officer Scott P. Watson. There-after, the Employer filed a brief.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].Upon the entire record in this case, including the Employer's brief,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization and claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks a unit of all distribution and service employeesemployed in the Employer's Augusta, Georgia, division, excludingofficeclerical and all other employees.The unit requested wouldencompass a divisionwide group of operating employees in theEmployer's service and distribution departments.The parties agree158 NLRB No. 26.